DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s specification is not clear as to “adsorbed”.  Paragraph 0020 of Applicant’s specification discloses that the fullerenes are not adsorbed on a carbon fiber in step (II) of immersing a material carbon fiber in the fullerene solution.  Applicant’s claim 1 and 3 require the fullerenes C60 and C70 to be absorbed onto the carbon fiber.  60 and C70 fullerenes having a carbon fiber immersed therein manufactures a carbon fiber having fullerenes C60 and C70 adsorbed onto the carbon fiber.  Paragraph 0021 of Applicant’s specification discloses that after immersing the material carbon in the solution results in the adsorption of fullerenes C60 and C70 of the solution to the carbon fiber and increasing the concentration of the fullerenes C60 and C70 onto the surface of the carbon fiber.  Applicant’s specification is unclear if there is an additional step required after immersing the carbon fiber in the fullerene solution for the C60 and C70 fullerenes to be absorbed onto the carbon fiber as paragraph 0020 of Applicant’s specification’s states that step (II) of immersing the carbon fiber material in the fullerene solution does not include the fullerenes adsorbing onto the carbon fiber.  Additionally, it is unclear in Applicant’s specification if the structure of the carbon fiber needs to be different in order to have the C60 and C70 fullerenes adsorb on the carbon fiber.  Also, it is unclear in Applicant’s specification if “adsorb” and “attach” are used interchangeably as paragraph 0020 discloses that the fullerenes are not adsorbed on the carbon fiber when immersed in the fullerene solution.  Paragraph 0021 of Applicant’s specification discloses that the immersion of the carbon fiber results in adsorption of the C60 and C70 fullerenes on the carbon fiber.  Also, paragraph 0021 discloses that the immersion of the carbon fiber results in the fullerenes being present on the surface of the carbon fiber.  As Applicant’s specification is unclear as to the term “adsorb”, Examiner is interpreting the term “adsorb” to refer to attachment of the fullerenes C60 and C70 being attached on the surface of the carbon fiber.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Urvanov et al., RU2523483, as evidenced by American Elements, Fullerene Soot.
	Regarding claim 1, Urvanov discloses a method comprising impregnation of carbon fiber with a colloid solution of fullerene containing soot or black to increase the ultimate tensile strength of the carbon fiber [abstract and 0013].  American Elements is used as evidence to define fullerene soot as being composed of a mix of C60 and C70 fullerenes.  Paragraph 0017 discloses that the carbon fiber is placed in a solution of fullerene containing soot for 24 hours.  Paragraph 0019 discloses that the impregnation of the fullerene containing sol of soot or black achieves a uniform coating of the fullerenes on the carbon fiber surface.

	Regarding claim 3, paragraph 0017 discloses that the fullerene containing soot is dispersed in toluene [solvent] to prepare the solution.  Paragraph 0017 also discloses that the carbon fiber is immersed in the solution for 24 hours and then the carbon fiber is extracted from the solution by decantation of the solution followed by drying the carbon fiber.



	Regarding claim 8, paragraph 0017 discloses that the carbon fiber is immersed in the solution for 24 hours.  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786